Gilbert, J.
1. “Demurrers, pleas, and answers should be disposed of in the order named. A demurrer should be determined before the case is submitted on the issues made by the pleadings, although the demurrant and his counsel be absent without leave.” But the failure to dispose of the demurrer in the present case is not such an irregularity as will require a new trial. Anderson v. Fulton County Home Builders, 147 Ga. 104 (92 S. E. 934).
2. It is not shown that the court erred in proceeding with the trial of the cases in the absence of complainant’s counsel.
*557Nos. 4591, 4592.
January 15, 1925.
3. The evidence, which was without conflict in both eases, demanded the verdicts as directed by the court.

Judgment affirmed.


All the Justices concur.

James W. Arnold, for plaintiffs in error.
Noel P. Parle, contra.